The Chief Justice
delivered tbe opinion.
This is an appeal taken by the defendant, in a warrant for a forcible detainer, from a judgment rendered for tbe plaintiffs, on the trial of a traverse in the circuit court.
On the trial, after the plaintiffs in the warrant bad produced in evidence, a lease from them to the defendant for the premises in dispute, and proved bis refusal to surrender the possession to them, after tbe expiration of tbe lease, the defendant asked a witness, whether the leasehold premises were not covered by a claim of 400 acres, in the name of Doherty, and whether the witness had not heard him say, both before and since tbe date of the lease, that he had purchased the premises from Doherty, and intended to hold them under Doherty’s claim, and in opposition to that of the plaintiffs. But the plaintiffs objected to the evidence, and the court sustained the objection, to which the defendant excepted.
The questions propounded by tbe defendant to the witness, were clearly improper. The declarations of a party are not admissible in general, to prove any fact in his favor, and most certainly they are not admissible to prove facts, which in their nature, are susceptible of proof, not only by tbe testimony of disinterested witnesses, but by record or written evidence.
The bill of exceptions taken by the defendant, stales, that he moved the court to instruct the jury on several *305joints, but whether the court refused, or gave the instruc* tion, is not stated; and consequently there is no decision of the circuit court upon those points apparent on the re* cord, which can be subject.to the revision of this court.
Crittenden for appellant, Hardin contra.
The judgment must, therefore, be affirmed with cost.